Case 1:19-cv-02212-ERK-JO Document 20 Filed 12/03/19 Page 1 of 7 PagelD #: 85

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

 

 

xX
YANG SHEN and XIAOXIA YU, Case No: 1:19-cv-02212
Plaintiffs, DECLARATION OF
V. PLAINTIFF YANG SHEN
GJ GROUP USA INC. and ZEXIN JIANG,
Defendants.
x

STATE OF MASSACHUSETTS )
COUNTY OF WORCESTER ~

Yang Shen, having been duly sworn, deposes and says:

1. I am a Plaintiff in the above-captioned case. I live in Worcester, Massachusetts. I
make this declaration in support of my application for an Order granting me a default judgment
against Defendants GJ GROUP USA INC. (“GJ GROUP”) and ZEXIN JIANG (“JIANG”)
(collectively, the “Defendants”), granting me unpaid minimum wage, unpaid overtime
compensation, unpaid spread of hours pay, liquidated damages, statutory damages, post
judgment interest, attorney’s fees, and costs.

2. I filed a complaint in this Court against my former employers, Defendants,
because I was not paid proper minimum wage, overtime compensation, or spread of hours pay
during the course of my employment.

3. I worked for Defendants from September 1, 2017 through May 30, 2018.

Shen et al. v. GJ Group USA Inc. et al. Page 1 of 7
1:19-cv-02212
Declaration of Plaintiff Yang Shen
Case 1:19-cv-02212-ERK-JO Document 20 Filed 12/03/19 Page 2 of 7 PagelD #: 86

4. Defendants operated a restaurant and meal delivery business at 133-35 Roosevelt
Ave., Room 26, Flushing, NY 11354.

5. I was employed as a meal shopper for Defendants.

6. My primary work duties were purchasing meals and drinks to fulfill customers’
orders.

7. JIANG hired me to work for GJ GROUP. JIANG is the owner of GJ GROUP and
was my manager and oversaw my day-to-day work. JIANG determined when, whether, and how
much to pay me. JIANG terminated my employment on May 30, 2018.

8. Defendants never provided me with a written time of hire notice in English or
Mandarin Chinese (my primary language) reflecting my true rates of pay and payday.

9, While working for Defendants, I regularly worked 5 days per week.

10. I worked 14 hours per day each workday.

11. I worked at least 70 hours per week, but Defendants never paid me any overtime
wages.

12. I was paid a base salary of $120.00 per day in cash, regardless of my actual hours
worked.

13. I worked my normal hours for Defendants from March 19, 2018 through April 15,
2018, but I was never paid any amount for that time.

14. Defendants never provided me with paystubs that listed my name, the employer's

name, the employer's address and telephone number, my rate or rates of pay, any deductions

Shen et al. v. GJ Group USA Inc. et al. Page 2 of 7
1:19-cv-02212
Declaration of Plaintiff Yang Shen
Case 1:19-cv-02212-ERK-JO Document 20 Filed 12/03/19 Page 3 of 7 PagelD #: 87

made from my wages, any allowances claimed as part of the minimum wage, and my gross and
net wages for each pay day.
15. I worked over 10 hours per day almost every workday, but Defendants never paid

me any spread-of-hours pay.

 

 

 

 

 

 

 

 

 

 

 

 

16. A true and accurate copy of a spreadsheet calculating my damages is annexed
hereto as Exhibit A.
17. I have summarized the amounts of my damages as follows:
Category Amount Reference
Unpaid wages $4,800 | Exhibit A, Table 1
Unpaid overtime wages $52,650 | Exhibit A, Table 2
Unpaid spread of hours pay $2,243 | Exhibit A, Table 3
Failure to provide time of hire $5,000
notice
Failure to provide pay stubs $5,000
Total $69,693
18. Defendants have never paid me any of the amounts summarized above or in
Exhibit A.

19. I respectfully request that the Court enter judgment in my favor for a total of
$69,693.00 plus post-judgment interest.
20. [also make this declaration for attorney’s fees. I retained the Harrison Law Firm

on February 21, 2019. My attorney’s declaration is attached.

Shen et al. v. GJ Group USA Inc. et al. Page 3 of 7
1:19-cv-02212
Declaration of Plaintiff Yang Shen
Nev. 2)
Dat ies 2019

Worcester, Massachusetts

aux

eo

 
Case 1:19-cv-02212-ERK-JO Document 20 Filed 12/03/19 Page5of7PagelID#: 89 |

  
  
    
    
    
   

: ».

 

1, Yang Shen, certify that I fully understand and swear to as true he oe? .
entitled Declaration of Yang She:

 

Vo. 2 |
Dated: Gataber 2019 ©

Worcester, Massachusetts

Sworn to before me.this 2 / day of @eta®er,

 

I, Baya W. Harrison, certify that 1 am flu
have correctly and accurately translated
that the Plaintiff, Yang Shen, has assur

 
Case 1:19-cv-02212-ERK-JO Document 20 Filed 12/03/19 Page 6 of 7 PagelD #: 90

Exhibit A: Calculation of Yang Shen’s Damages

 

Table 1. Unpaid Wages

 

Unpaid Wages Start Date

March 19, 2018

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

b Unpaid Wages End Date April 15, 2018
c Hours per day 14
d Days per week 5
e Wages per day $120
f = b - a (workdays
only) Unpaid work days 20
g=f*e Subtotal of unpaid wages $2,400
h=g FLSA & NYLL statutory penalty $2,400
i=gth Total unpaid wages $4,800
Table 2. Unpaid Overtime Wages
a Employment Start Date September 1, 2017
b Employment Termination Date May 30, 2018
c Hours per day 14
d Days per week 5
e Wages per day $120
f=c*d Hours per week 70
g=f-40 Overtime hours per week 30
h=b-a Total weeks 39
Shen et al. v. GJ Group USA Ine. et al. Page 6 of 7

1:19-cv-02212

Declaration of Plaintiff Yang Shen

 
Case 1:19-cv-02212-ERK-JO Document 20 Filed 12/03/19

Page 7 of 7 PagelD #: 91

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

i=h*g Total overtime hours 1,170
j=e/8 Hourly wage $15
k Overtime rate of pay 1.5
l=j*k Overtime wage per overtime hour $22.50
m=1*i Overtime subtotal $26,325
n=m FLSA & NYLL statutory penalty $26,325
o=mt+n Total unpaid overtime wages $52,650
Table 3. Unpaid Spread of Hours Pay
a Employment Start Date September 1, 2017
b Employment Termination Date May 30, 2018
c Hours per day 14
d Days per week 5
e = b - a (workdays
only) Total spread of hours days 195
f Spread of hours days before 12/31/2017 81
g Spread of hours days after 12/31/2017 104
h Minimum wage after 12/31/16 $11.00
i Minimum wage after 12/31/17 $13.00
jah*f Spread of hours pay before 12/31/2017 $891.00
k=i*g Spread of hours pay after 12/31/2017 $1,352.00
l=j+k Total unpaid spread of hours pay $2,243.00
Shen et al. v. GJ Group USA Inc. et al. Page 7 of 7

1:19-cv-02212

Declaration of Plaintiff Yang Shen
